Name: Commission Regulation (EEC) No 3801/89 of 18 December 1989 amending Regulation (EEC) No 743/89 laying down detailed rules for the application of a direct aid scheme for small producers of cereals
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 19 . 12. 89 Official Journal of the European Communities No L 370/9 COMMISSION REGULATION (EEC) No 3801/89 of 18 December 1989 amending Regulation (EEC) No 743/89 laying down detailed rules for the application of a direct aid scheme for small , producers of cereals THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 3707/89 (2), and in particular Article 4 (5) thereof, Whereas Commission Regulation (EEC) No 743/89 (3), provides that aid to small producers must be paid at the latest on 31 December following the end of the marketing year in respect of which the aid is granted ; whereas certain difficulties of an administrative nature are preventing, in certain cases, the said time limit from being met ; whereas, in order to overcome those difficulties, the time limit for payment of the aid to small producers for the 1988/89 marketing year should be extended by one month ; ¢ Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 The following is hereby added to Article 3 of Regulation (EEC) No 743/89 : 'However, the aid granted in respect of the 1988/89 marketing year may be paid to the recipients up to 31 January 1990'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 December 1989 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p . 1 . 0 OJ No L 363, 13 . 12 . 1989, p. 1 . (3) OJ No L 80, 23. 3 . 1989 , p . 38 .